Title: To Alexander Hamilton from Richard Hunewell, 2 May 1799
From: Hunewell, Richard
To: Hamilton, Alexander


          
            Honble. Alexr. Hamilton Esqr.
            Sir,
            Castine 2d May 1799—
          
          Yesterday I Received several of your Letters, vizt. those of 23d March 26th do. 15th & 17th of April—these are the only communications I have received on the subject of Regimental arrangements since the official notice of my appointment—As my present residence is so distant from New York, I deem it necessary to make immediate reply to these letters, ’though from the little time they have been in my possession ’tis impossible to furnish correct information on the points submitted to my consideration—I propose to leave this place for Boston in a week from this time, at which Town I have appointed a convention of as many of the Officers of my Regiment as can conveniently attend to meet on the 23d. Inst. for the purpose expressed in your circular of the 23d of march—the result of our deliberation shall be immediately forwarded—after obtaining knowledge of the comparative merits of the Lieutenants. I will according to your directions, nominate the most suitable to act as Quarter Master, & Adjutant.
          with respect to the division of my Circle into districts & subdistricts, not having received the plan which you suggest was inclosed in your Letter of the 17th Ulo. I am not able to suggest make any observations on that head, which you seem to have required—I will shortly write more fully upon the several subjects of your Letters—
          As to the place appointed for my Regimental Rendezvous permit me to say, that in my opinion it would better comport with the Interest of the Government as well as my private convenience, that it should be altered to Portland—Berwick is an inland agricultural town & should imagine the expence of transportation of the various articles necessary for Troops would be an object of some magnitude—Portland is a Sea-port town, not so large as to afford the inconveniences of a City, and large enough to furnish most of the benefits—it is a fine, high, healthy situation, almost surrounded by water—has constant communication by Packets from Boston, from whence the supplies of cloathing will probably be delivered—it has also a plentiful market, & I believe the cheapest in the United States—should it not be thought best to alter the place of Rendezvous I shall conform myself to the arrangements made—
          Among the names of Officers composing my Regiment, I find several who I am confident did not accept their appointments, & who forwarded letters a long time since to that effect—Applications have been made to me by several who wish to supply their places, should it be requested I will forward their names—
          I am with great Respect—Sir your Obedt. Huml. Sert.
          
            Richard Hunewell
          
        